          Case 2:19-cv-04228-GAM Document 12 Filed 12/05/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW R. PERRONG                        :
                                         :
     v.                                  :      CIVIL ACTION NO. 19-4228
                                         :
REWEB REAL ESTATE LLC, ET AL.            :


                                       ORDER


     This 5th day of December, 2019, it is hereby ORDERED as follows:

     1) Defendants’ Motion to Set Aside Default Judgment, (ECF 8) is GRANTED. The

           default entered by the Clerk of Court on November 13, 2019 is VACATED.

     2) Plaintiff’s Motion for Default Judgment (ECF 7) is DENIED.

     3) Plaintiff’s Motion to Strike (ECF 10) is DENIED.

     4) Defendants shall answer the complaint within 14 days of this Order.




                                                          /s/ Gerald Austin McHugh
                                                        United States District Judge
